Title: To Benjamin Franklin from John Adams, 16 December 1781
From: Adams, John
To: Franklin, Benjamin


Sir,
Amsterdam Decr. 16th. 1781.
I have at last recieved Letters from Mr. Dana. Mr. Sayer arrived in town yesterday with Letters to me, and dispatches for Congress, which I shall transmit by the best opportunity. Three days before I had recieved a Letter which came by Sea, but had been almost four Months upon the passage.
Mr. Dana appears to be in good Spirits. He has communicated himself to the Marquis de Verac, and has been very candidly as well as politely treated by that Minister. He had not communicated to the Russian Ministry his Mission, on the 4th of October the date of his Letter. But he finds friends there, and is in a Way to procure very important Information concerning the Politicks of all the Northern Courts. His opinion of Dutch Policy is not raised by his Journey to the North. But he speaks with great Respect of the Dutch Minister at Petersbourg, as a Patriot in the only good and true system in these times. He speaks prudently of the Prince de Potemkin, the Comte de Panin and the Comte D’Osterman. The Comte de Panin is in the Privy Council, but has not yet reassumed his Office, as Chief Minister of foreign Affairs, altho’ he has returned to Court. The Court has recieved the Answers of Versailles and Madrid to the Articles, and he hopes soon to know the Reply of that Court. Can’t We obtain a Copy of the Answer of Versailles?
Is not the last Speech of the King of England and his Answers to the Addresses especially that of the Commons, rather inflammatory? This King’s Ministers and Governors, some ten or fifteen Years ago, used to charge me with making “inflammatory Harrangues.” I think I have now a good Right to recriminate upon their Master. He seems to be a very Boutefeu. But it must be confessed that his Ministers manage Holland and some of the Northern Powers with a great deal of Art and Address. The Answer of Lord Stormont to Mr. Simolin accepting the Mediation of Russia, between England and Holland is a Master piece. Its supream Excellence consists in its matchless Effrontery, which is certainly not to be imitated by any other Court or People under Heaven. Such extraordinary things sometimes have an effect directly contrary to what one would naturally expect, and therefore it is possible this may succeed. It will not however most certainly, if a certain Proposition, which I am instructed to make, should be made in time, as I hope it will.
I have the honor to be most respectfully, Sir your most obedient and most humble Servant
J. Adams.
His Excellency Benjamin Franklin Esqr
 
Notation: J. Adams Dec 16. 1781.
